NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50133

                Plaintiff-Appellee,             D.C. No. 3:17-cr-04139-LAB

 v.

JESUS MARTINEZ-PEREZ, a.k.a. Jesus              MEMORANDUM*
Perez-Martinez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Jesus Martinez-Perez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez-Perez argues that his criminal record and immigration history were

not aggravated enough to justify an upward variance from the Guidelines range.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.

38, 51 (2007). The above-Guidelines sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Martinez-Perez’s numerous removals and deportations from the United

States, his failure to be deterred by prior sentences for illegal reentry, and his

continued commission of offenses that could endanger the public. See Gall, 552

U.S. at 51.

      AFFIRMED.




                                           2                                     18-50133